                    THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
STATE FARM MUTUAL AUTOMOBILE               :
INSURANCE COMPANY, et. al.                 : CIVIL ACTION
                                           : No. 2:15-cv-05929
        v.                                 :
                                           : JURY TRIAL
LEONARD STAVROPOLSKIY, P.T., D.C.,         : DEMANDED
et. al.                                    :
__________________                         :


                                              ORDER

       AND NOW, this ____ day of ____________, 2019, upon consideration of Plaintiffs’

Motion in Limine to Preclude Evidence of Physical Therapy Practice, it is hereby ORDERED and

DECREED that Plaintiffs’ Motion in GRANTED and Defendants are precluded from offering

evidence regarding the characteristics and/or quality of their physical therapy practice at trial.




                                                       __________________________
                                                       The Honorable J. Curtis Joyner
                    THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
STATE FARM MUTUAL AUTOMOBILE               :
INSURANCE COMPANY, et. al.                 : CIVIL ACTION
                                           : No. 2:15-cv-05929
        v.                                 :
                                           : JURY TRIAL
LEONARD STAVROPOLSKIY, P.T., D.C.,         : DEMANDED
et. al.                                    :
__________________                         :
                                           :
EASTERN APPROACH REHABILITATION, :           CIVIL ACTION
LLC, et. al.                               : No. 2:16-cv-01374
                                           :
        v.                                 : JURY TRIAL
                                           : DEMANDED
STATE FARM MUTUAL AUTOMOBILE               :
INSURANCE COMPANY                          :
__________________                         :

PLAINTIFFS’ REPLY TO DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION IN
   LIMINE TO PRECLUDE EVIDENCE OF PHYSICAL THERAPY PRACTICE

        Plaintiffs, State Farm Mutual Automobile Insurance Company and State Farm Fire and

Casualty Company, by and through their attorneys, Goldberg, Miller & Rubin, P.C., hereby reply

to Defendants’ Response to Plaintiffs’ “Motion in Limine to Preclude Evidence of Physical

Therapy Practice” (Doc. 151) as follows:

   I.      REPLY

        In their Response, Defendants claim that “there is not a single aspect of the doctors’

physical practice which was withheld from or unknown to State Farm at any point in this

litigation.” This is untrue. Other than Defendants’ self-serving testimony regarding the size and

quality of their physical therapy practice, the only information Defendants disclosed during

discovery was a list of doctors who purportedly referred patients to Defendants’ physical therapy

practice and a spreadsheet of billing information indicating which patients received physical



                                               1
therapy, and which received chiropractic treatment. In sum, Plaintiffs know that Defendants have

a physical therapy practice, they know that certain doctors refer patients to this practice, and they

know that patients purportedly treated at this practice. Apart from this cursory information,

Plaintiffs know very little about Defendants’ physical therapy practice. This is because Defendants

deliberately withheld any information which would have enabled Plaintiffs to explore this practice

in any meaningful way (e.g. the types of services provided, the manner in which Defendants

documented the services, the extent to which Defendants tailored the services to their patients’

needs, etc).

         At any rate, Defendants continued efforts to bolster their credibility by referencing their

physical therapy practice are problematic for at least two reasons:

         First, Defendants’ physical therapy practice is simply not at issue in this case. Although

Defendants often conflate their physical therapy practice and their chiropractic practice in an effort

to deflect attention away from the “personal injury” aspect of their practice, the fact is that

Defendants’ physical therapy practice is completely separate from their chiropractic practice.

Since all of the treatment at issue in this case pertains to Defendants’ chiropractic practice (which

caters almost exclusively to “personal injury” patients and accounts for more than half of

Defendants’ revenue), evidence of Defendants’ unrelated physical therapy practice is not relevant.

         Second, the fact that Defendants represented during discovery that they would not place

their physical therapy practice at issue, then produced expert reports touting the alleged high

quality of their practice, is fundamentally unfair.                  See Doc. 93 (outlining Defendants’

representations and the applicable procedural history regarding Plaintiffs’ request for physical

therapy charts).1 Had Plaintiffs had a reasonable opportunity to review Defendants’ physical


1
 Defendants suggest that Plaintiffs did not ask for physical therapy records until after discovery expired. This is
untrue. As explained in Plaintiffs’ Motion to Compel Patient Charts (Doc. 93), Plaintiffs asked Defendants to produce


                                                         2
therapy records, they might have been able to uncover relevant and admissible evidence. For

example, Plaintiffs might have discovered that Defendants actually provide high quality physical

therapy services. In that case, Plaintiffs would have been able to show that Defendants’ physical

therapy stands in stark contrast with the fabricated chiropractic treatment at issue in this case. If,

on the other hand, Plaintiffs discovered that Defendants’ physical therapy records exhibit the same

patterns of fraud present in their chiropractic records, Plaintiffs could have easily impeached

Defendants’ credibility and undermined their claims regarding the quality of their physical therapy

practice. Since Defendants denied Plaintiffs the opportunity to examine the physical therapy

records, Defendants should not be permitted to reference these records at trial and imply that they

somehow exonerate them of fraud.

        WHEREFORE, Plaintiffs respectfully request that this Honorable Court enter the attached

Order granting Plaintiffs’ Motion in Limine.

                                                     Respectfully submitted,

                                                     GOLDBERG, MILLER & RUBIN, P.C.

                                            By:             /s/
                                                     RICHARD M. CASTAGNA, ESQUIRE
                                                     WARREN HOLLAND, ESQUIRE
                                                     Attorneys for Plaintiffs


DATED: April 12, 2019




their physical therapy charts long before discovery expired. It was only after Defendants represented they would not
place their physical therapy practice at issue that Plaintiffs decided not to pursue the discovery. However, after
Defendants reopened the door to this discovery by touting their physical therapy practice in their expert reports,
Plaintiffs renewed their request during expert discovery and moved to compel these records (Doc. 93). This Court
denied Plaintiffs’ request without opinion. (Doc. 99).


                                                         3
